Order modified by permitting an X-ray photograph to be taken in conjunction with a physical examination of the plaintiff, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. This privilege, however, should not be abused, and should be limited to a time and place convenient to the plaintiff and by a physician designated by the court. (Hollister v. Robertson, 208 App. Div. 449.) Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.